Citation Nr: 0116896	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  99-12 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
postoperative thyroid cancer following an initial 100 percent 
prestabilization evaluation.


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

The veteran had active service from October 1983 to January 
1988.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 hearing 
officer's decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado, which granted 
service connection for postoperative thyroid cancer and 
assigned a 100 percent rating, effective from August 9, 1994 
(date of receipt of claim for service connection), and a 10 
percent rating thereafter (from April 1, 1995).  The veteran 
appeals for the assignment of a higher rating.

In a December 1999 decision, the RO granted secondary service 
connection for surgical scars in the neck region with 
headaches and shoulder symptoms due to an injury of the 
spinal accessory nerve and assigned a 10 percent rating for 
that disability.  The RO also denied secondary service 
connection for left upper extremity and left leg disabilities 
as "not well grounded" at that time.  The RO then issued a 
supplemental statement of the case "incorporating" these 
issues and certifying them for appellate review.  However, 
the record does not contain a notice of disagreement or 
substantive appeal for these latter claims.  As the veteran 
has not addressed these issues in either a notice of 
disagreement or in any other communication received since the 
December 1999 decision, the issues of entitlement to the 
assignment of a rating in excess of 10 percent for surgical 
scars in the neck region with headaches and shoulder symptoms 
due to an injury of the spinal accessory nerve, and secondary 
service connection for left upper extremity and left leg 
disabilities, are not now before the Board.  See 38 C.F.R. 
§§ 20.200, 20.201 (2000).  However, the December 1999 RO 
decision denied the secondary service connection claims as 
"not well grounded" and the standard for processing claims 
for VA benefits was changed, effective November 9, 2000, with 
the signing into law of the Veterans Claims Assistance Act of 
2000 (VCAA) (to be codified at Chapter 51 of United States 
Code), Public Law 106-475.  The VCAA removed the requirement 
for a claimant to submit a well-grounded claim.  The VCAA 
also provided for the readjudication of such claims if the 
veteran, or Secretary of the Department of Veterans Affairs, 
made a motion for such reconsideration prior to November 10, 
2002. VCAA, § 7(b)(1)- (4), 114 Stat. 2096, 2099-2100 (2000).  
Accordingly, the claims of secondary service connection for 
left upper extremity and left leg disabilities, and a claim 
for secondary service connection for a psychiatric disorder 
that was denied as not well grounded by the RO in July 2000, 
are referred to the RO for additional development as may be 
necessary. 



FINDINGS OF FACT

1.  The veteran underwent a total thyroidectomy as a result 
of papillary adenocarcinoma of the right lobe of the thyroid 
with metastasis into the right neck in February 1994.

2.  The veteran's final treatment for cancer of the thyroid 
was on March 15, 1994; there is no medical evidence of 
metastasis or recurrence of thyroid cancer.

3.  The veteran requires the use of Synthroid as a result of 
the removal of his thyroid; he does not have a sluggish 
mentality and other indications of myxedema, fatigability, 
decreased levels of circulating thyroid hormones, or more 
than mild  symptoms due to his postoperative thyroid cancer 
or hypothyroidism.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent following a 100 percent prestabilization rating for 
postoperative thyroid cancer have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.1-4.31, 
4.119, Diagnostic Code 7914-7903 (1995 & 2000); Veterans 
Claims Assistance Act, Pub. L. No. 106-475 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO received the veteran's claim for service connection 
for thyroid cancer on August 9, 1994.  The veteran served on 
a nuclear submarine during his active service, and he 
asserted that thyroid cancer was the result of exposure to 
radiation while on board the submarine.  While the claim was 
initially denied, an April 1998 hearing officer's decision 
granted service connection for thyroid cancer.  That decision 
found that the disability was 100 percent disabling effective 
August 9, 1994, the date of receipt of the claim, and 10 
percent disabling effective April 1, 1995.  The veteran has 
challenged the 10 percent evaluation, arguing that his 
postoperative thyroid cancer warrants an evaluation in excess 
of 10 percent.

As noted above, on November 9, 2000, the President signed the 
"Veterans Claims Assistance Act of 2000," Pub. L. No. 106-
475 (2000) (the "Act"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

In this claim, the veteran received a copy of the underlying 
April 1998 hearing officer's decision, and he has received 
both an April 1999 statement of the case and a supplemental 
statement of the case that provided him with the criteria 
needed for a higher evaluation.  He has also been provided 
with VA examinations during his claim, and he has submitted 
private medical records pertinent to his claim.  In May 2001 
correspondence, the RO informed the veteran of the heightened 
requirements of the Act.  Further development does not appear 
to be warranted.

In November 1993, the veteran noticed the presence of a lump 
in the base of his right neck.  The lump was painless, and in 
January 1994, it was aspirated by Merlin G. O., M.D., of Fort 
Collins, Colorado.  A biopsy revealed this to be papillary 
adenocarcinoma consistent with a primary carcinoma of the 
thyroid.  In February 1994, the veteran underwent a total 
thyroidectomy as a result of papillary adenocarcinoma of the 
right lobe of the thyroid with metastasis into the right 
neck.  This procedure was performed at the Poudre Valley 
Hospital in Fort Collins.  On March 15, 1994, the veteran 
received radioactive iodine from that facility for any 
possible residual of cancer.  Following the treatment, there 
was no evidence of metastatic disease elsewhere in the body.

In May 1994, the veteran sought physical therapy as a result 
of right shoulder pain.  The physical therapist noted in 
correspondence to the veteran's referring physician that the 
veteran's XI cranial nerve was severed during the February 
1994 surgery.  (Service connection and a 10 percent rating 
are currently in effect for surgical scars in the neck region 
with headaches and shoulder symptoms due to an injury of the 
spinal accessory nerve.)  The veteran was also provided a 
blood work-up in May 1994, which included measurements of the 
T3 and T4 thyroid hormones.  These were somewhat elevated.

A June 1994 follow-up treatment record from the veteran's 
physician noted that he had hypothyroidism secondary to the 
surgery and the veteran was placed on Synthroid (thyroid 
replacement hormone).  In a June 1994 statement, Dr. O. 
related that the veteran's prognosis was good, and that there 
was no evidence of metastatic disease at that time.  In 
January 1995 correspondence, Dr. O. informed another private 
physician that the veteran was continuing to do well, and was 
still using Synthroid for maintenance.  

In May 1998, the veteran was afforded a VA examination.  His 
history was reviewed.  The veteran informed the examiner that 
he received chest X-rays every six months, and to date each 
had shown negative results.  Regular thyroid scans were also 
related, which likewise did not show the presence of cancer.  
The veteran stated that none of the various regular tests 
showed evidence of recurrence to date.  These records have 
been obtained.

The veteran informed the examiner that he used Synthroid for 
the past three years, and that he generally felt well.  
However, he did relate that one of the complications from his 
surgery was a severing of a nerve.  The veteran also reported 
some physical therapy, which improved range of motion of the 
right upper extremity.  The examiner noted that the veteran's 
surgical scar was well healed and nontender, and there was no 
lymphadenopathy.  Lungs were clear, and his heart had a 
regular rate and rhythm.  Pulses were 2+ and symmetrical 
bilaterally.  

In January 1999, the veteran underwent an excision of masses 
along his right neck.  He underwent a VA neurological 
examination in September 1999.  The veteran reported 
employment as an engineer, and current use of Synthroid.  His 
complaints to this examiner were related to neurological and 
musculoskeletal problems.  

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The United States Court of Appeals for Veterans 
Claims (Court) distinguished between an appeal of a decision 
denying a claim for an increased rating from an appeal 
resulting from a veteran's dissatisfaction with an initial 
rating assigned at the time of a grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In the latter 
event, the Court, citing the VA's position, held that 
"staged" ratings could be assigned, in which separate 
ratings can be assigned for separate periods of time based on 
the facts found.  As noted above, the veteran has challenged 
the RO hearing officer's initial rating.

During the course of this claim, the VA changed the schedular 
criteria used to evaluate endocrine disorders, including 
thyroid disease.  Under Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991), when a law changes during the pendency of a 
claim, the law most favorable to the veteran is to be 
applied.

The veteran's postoperative thyroid cancer has been rated 
under Diagnostic Codes 7914, which evaluates malignancy in 
the endocrine system, and 7903, which evaluates 
hypothyroidism.  Prior to June 6, 1996, a 100 percent 
evaluation was assigned under Diagnostic Code 7914 for 
malignant growths of the endocrine system for one year 
following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedures.  Thereafter, in 
the absence of local recurrence or metastases, a rating is to 
be made on residuals.  Hypothyroidism, the veteran's 
residual, warranted a 10 percent evaluation with moderate 
symptoms, with fatigability.  A 30 percent evaluation was 
warranted for moderately severe symptoms, with sluggish 
mentality and other indications of myxedema, decreased levels 
of circulating thyroid hormones (T4 and/or T3 by specific 
assays).  A higher evaluation was warranted for even more 
severe symptomatology.  38 C.F.R. § 4.119, Diagnostic Codes 
7903, 7914 (1995).

As of June 6, 1996, a 100 percent evaluation is warranted for 
malignancy of the endocrine system for six months following 
the ending of surgical, X-ray, antineoplastic chemotherapy or 
other therapeutic procedures.  As with the prior criteria, 
residuals are rated thereafter.  Hypothyroidism now warrants 
a 10 percent evaluation with the presence of fatigability, or 
when medication is required for treatment.  A 30 percent 
evaluation is warranted for fatigability, constipation and 
mental sluggishness.  As with the previous criteria, a higher 
evaluation was warranted for even more severe symptomatology.  
38 C.F.R. § 4.119, Diagnostic Codes 7903, 7914 (2000).

In light of the above, the Board finds, as did the RO hearing 
officer, that the most favorable schedular criteria in this 
case is the criteria in effect prior to June 6, 1996, which 
provided for a 100 percent evaluation for one year following 
the termination of active treatment.  As the hearing officer 
noted, the last evidence of treatment was the radioactive 
iodine treatment of March 15, 1994.  The veteran does not 
appear to dispute this.  The veteran did not file his claim 
for service connection until August 9, 1994, and the hearing 
officer assigned the 100 percent evaluation from that date 
until March 31, 1995 or until a little more than one year 
following the end of this treatment, with a 10 percent 
evaluation effective thereafter (from April 1, 1995).  A 
rating under the revised criteria would provide for a 100 
percent evaluation for only six months after cessation of the 
treatment, so the former set of criteria is the more 
generous.  Thus, the 100 percent rating was decreased to 10 
percent pursuant to the applicable rating criteria (38 C.F.R. 
§ 4.119, Diagnostic Code 7914-7903 (1995 & 2000)); it was not 
a rating reduction, within the meaning of 38 C.F.R. § 3.105.

The question remains as to whether an evaluation in excess of 
10 percent following the prestabilization rating is warranted 
under either set of criteria.  There is no evidence that the 
veteran is mentally sluggish in this case.  Indeed, the 
veteran is professionally employed, which requires mental 
agility, and he has never alleged that his intellect has 
diminished because of this disability.  Upon a VA psychiatric 
examination in September 1999, it was noted that his appetite 
was good, weight  stable, and that he enjoyed playing with 
his children, coaching soccer, and working out.  Mental 
status examination at that time was essentially normal.  
There is no indication of moderately severe symptoms with 
sluggish mentality and other indications of myxedema 
associated with post-surgical thyroid cancer or 
hypothyroidism.  In addition, the Board notes that the former 
criteria also provide that diminished thyroid hormones (T4 
and/or T3) with sluggishness warrant a 30 percent evaluation.  
However, the May 1994 blood work-up did not show a diminished 
thyroid hormones, but rather elevated hormones.  Ultimately, 
the veteran has not shown the criteria for an initial 
evaluation in excess of 10 percent following the 100 percent 
prestabilization rating.

In light of the above, the Board finds that the preponderance 
of the evidence is against an extension of the 100 percent 
rating, and likewise against an evaluation in excess of 10 
percent following the 100 percent prestabilization rating.  
The evidence is not in equipoise and the benefit of the doubt 
rule is not applicable.  38 C.F.R. § 3.102 (2000).  

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2000).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that his postoperative 
thyroid cancer has resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalization.  While the veteran was hospitalized for his 
February 1994 surgery, this was prior to his claim.  In a 
similar manner, the veteran has reported employment as an 
engineer.  He has made no allegation that this disability has 
interfered with his employment beyond that contemplated in 
the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability evaluation in excess of 10 percent 
following a 100 percent prestabilization rating for 
postoperative thyroid cancer is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

